Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 4-17 have been renumbered 2-15 and claims 19-20 have been renumbered 16 and 17. Future responses should reflect this.

Claim 1 is objected to because of the following informalities:  In line 18, “the a bottom” is apparently a grammatical error.  Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 1, line 14, the word “whereint” does not make sense. In line 17, “wherein the paint storage containers are taller…” is indefinite, as the claimed kit does not positively include paint storage containers per se, as line 7 recites “with openings to receive paint storage containers…” which defines openings of a capability, but no paint storage containers per se.  See also claim 15, line 39 and claim 16, line 18 for the same indefiniteness. In the last line of each of claims 1, 15 and 16, 
In claim 2, line 1, the singular “the hand tool” lacks antecedent basis. See also claims 3-4 and 14, line 1 of each for the same indefiniteness. 
	In claim 5, line 1, “the repair materials” lack clear antecedent basis. See also claims 6-13, line 1 of each claim for the same indefiniteness. 
In claim 17, the actions of “unsnapping” and “resnapping” lack sufficient defined structure to render the terms as definite in meaning or scope.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (1,901,861) in view of Rocco (4,938,355), Klemansky (5,626,272) and Weber (3,278,007). Baker discloses a painting kit comprising a storage container (5) having a top cover (6), a bottom (bottom of 5), four side walls (defining four vertical sides of 5) extending up from the bottom with the top cover rotatably connected to one of the side walls, an internal paint organizer (raised portion in which openings 24 are formed) with openings (24) capable of receiving paint storage containers each having a liquid-tight lid, an internal tool container (one compartment defined by 21 and 22) and an internal repair material container (another compartment defined by 21 and 22). Baker does not disclose particular painting-associated tools for cutting, naildriving and screwdriving, nor .
As to claims 2-15, the particular listing of tools is numerous and exhaustive. However, to merely provide various particular tools which are intended for use in their 
As to claim 16 and 17, to provide the claimed structure and to use the claimed structure in its intended manners are similarly obvious in view of the prior art.  
   
Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        	
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG